PER CURIAM.
The order under review, which merely grants a motion for summary judgment, is non-appealable. The appeal is therefore dismissed. Having considered the merits, however, we observe by way of dictum, as we did in Kessler v. Gumenick, 358 So.2d 1167 (Fla. 3d DCA 1978), that a final summary judgment would have been affirmed. Hilgenhurst v. Knight-Ridder Newspaper, Inc., 400 So.2d 523 (Fla. 3d DCA 1981), rev. denied, 411 So.2d 382 (Fla.1981); Alvarez v. Metropolitan Dade County, 378 So.2d 1317 (Fla. 3d DCA 1980); Wometco Theatres Corp. v. Rath, 123 So.2d 472 (Fla. 3d DCA 1960); Zamora v. Columbia Broadcasting System, 480 F.Supp. 199 (S.D.Fla.1979).
Appeal dismissed.